DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
After the response 6/6/22 that amended the claims, the election restriction requirement is withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications PCT/EP2018/059799 and PCT/EP2018/061423 claimed in the ADS. It is noted, however, that applicant has not filed a certified copy of PCT/EP2018/059799 and PCT/EP2018/061423 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 69-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 (and those that depend from it) contains the term F-del in parenthesis. It is not clear if that is to be included in the claim or not. It might be better to state what the deletion is, for example, residues 554-574 corresponding to (some generic RSV full length F).
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 77 and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require antigenic fragments of RSV proteins.
The specification only teaches full length versions. 
It is unknown how large the genus is but is presumed to be large.
There is no teaching of immunogenic fragments that can be used in the invention. 
There is no teaching of what fragments still have the property of being immunogenic fragments of the associated protein. 
In Ex Parte Kubin, it was found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

               The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Here applicant has not described the genus of possible fragments. 

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim requires pre-fusion RSV F. 
This encompasses any way of making it stable in the pre-fusion conformation.
The specification only describes certain mutations that function as claimed. 
The art recognized that all mutations do not function to stabilize the conformation and it is problematic to express in a pre-fusion conformation. 
McClellan et al (Science Vol 342, page 592ff, 2013,) teach the following: The b-carbons of serine residues 155 and 290 are 4.4 Å apart in the D25-bound RSV F structure (7) and 124.2 Å apart in the postfusion structure (5) (Fig. 1 and fig. S2). A S155C-S290C double mutant (DS) [in which cysteine replaced serine at positions 155 and 290 (23)] formed stable RSV F trimers, expressed at 1.4 mg/liter, retained antigenic site Ø, and was homogeneous as judged by negative-stain electron microscopy (Table 1 and fig. S3) (24, 25). Other intrachain cysteine modifications, such as those between regions of RSV F that do not rearrange between pre- and postfusion states (e.g., S403C and T420C), did not stabilize antigenic site Ø (Table 1). Thus, all mutations do not stabilize the RSV F.
A second McLellan, McLellan et al. (Science Vol 340, page 1114, column 2 upper part, 2013, from IDS) teach that the only way to get wild type F in prefusion conformation bound to bind to D25 (a prefusion conformation specific Ab to RSV F) was co-expression. 90% of SEQ ID# 483 is identical to art known wild type, see Kwong et al. (US10017543) SEQ # 370, comparison sheet, and patent column 16).
Thus, applicant has not described the full scope of the claimed invention in order to recognize and make the pre-fusion conformation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1, 69-76, 79-84, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (WO2018078053A1, Pub. 05/03/2018, Priority 10/26/2016) and McLellan et al. (Science 2013: Vol. 342, Issue 6158, pp. 592-598) as evidenced by Kwong et al. (US10017543). 
Baumhof teaches lipid nanoparticle delivery of mRNA vaccine formulations, wherein said nanoparticle comprises a cationic lipid and (claim 1, entire document; see abstract.).
As to claims 1 and 69, Baumhof teaches the 3’-UTR may be from an alpha-globin gene (p. 93, para 4), the antigens encoded by the mRNA may be derived from RSV-F (p. 32, lines 2-5) and would ideally be antigens derived from the surface of the virus (p. 21, ¶2).  Baumhof teaches the cationic lipid may be that of Structure III-3, which is identical to that of formula III-3 (see e.g. reference claims 9-10) to instant claims 79-84).  Baumhof teaches the use of heterologous 3’ UTRs in the mRNA (reference claims 26-31; instant claim 1), along with poly(A) sequences that comprise anywhere from 10 to 200 adenosine nucleotides (reference claim 31; instant claim 73) and at least one pharmaceutically acceptable carrier (reference claims 70-72).  The mRNA may also comprise a 5’ cap structure (reference claim 37; instant claim 72). For claim 74, the reference teaches that the construct can have a poly(c) tail of between 10-40 (page 12, line 30). For claim 75 the construct can include a histone stem loop (page 100 bottom). The pharmaceutical compositions which comprise the mRNA-lipid nanoparticle complexes are used in methods to stimulate immune responses against the antigens encoded by the mRNA, such as for use in methods of vaccination against infectious diseases (reference claims 73-83).  For claims 79-84, the nanoparticle would further comprise a molar ratio of cationic lipid:neutral lipid:sterol:PEG-lipid would be 47.4:10:40.9:1.7 (reference claim 84), and could be delivered to the subject (p. 165, ¶3).  Baumhof teaches the cationic lipid may be that of Structure III-3, which is identical to that of formula III-3 (see e.g. reference claims 9-10) to instant claims 79-84).
Baumhof fails to teach SEQ ID# 483.
For claims 70 and 71, McLellan et al. teach that DS-Cav1 is a stabilized FSV F pre-fusion conformation and that it elicited neutralizing activity of 3937 EC50, roughly 8 times that of postfusion F and 40 times the protective threshold (page 594 column 3). 
Kwong et al. teach a sequence that is 100% identical to claimed SEQ ID# 483 (see comp sheet) and this is SEQ 370 and this is made into DScav1 (SEQ ID# 371) (see column 16). The sequence is C-terminal deleted after residue 513 (Figure 2a) so it meets the limitation of C-terminal deletion. The patent and NPL are related documents. 

One of ordinary skill in the art at the effective time of filing would be motivated to make lipid nanoparticles containing mRNA because Baumhof teaches mRNA vaccines within lipid nanoparticles are ideal for genetic vaccination to avoid production of anti-DNA antibodies and with the added benefit of stability to the mRNA through the use of the nanoparticle (p. 2, top). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to modify the methods taught by Baumhof in order to deliver an RSV F mRNA-LNP composition to a host, thereby eliciting an immune response against said RSV.  One would have been motivated to do so, given the teaching by Mclellan et al. that the pre-fusion F produces a useful protein for immunization, and could be delivered in a vaccine regimen to a subject in an mRNA-LNP format.  There would have been a reasonable expectation of success, given the knowledge that other viral envelope and structural proteins were expressed in mRNA-LNP immunogenic compositions that elicited protective immune responses in a subject, as taught by Baumhof, and also given the knowledge that the pre-fusion forms of the RSV F protein were immunogenic, as taught by Mclellan et al.
Thus the invention at the effective time of filing as a whole was  prima facie obvious to one of ordinary skill in the art and had the expectation of success knowing that lipid nanoparticles containing mRNA are useful to deliver vaccines and that stabilized RSV-F is shown to induce neutralizing antibodies.


Claim(s) 77, 78, 85, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (WO2018078053A1, Pub. 05/03/2018, Priority 10/26/2016) and McLellan et al. (Science 2013: Vol. 342, Issue 6158, pp. 592-598) as evidenced by Kwong et al. (US10017543) as applied to claims 1, 69-76, 79-84, and 86 above, and further in view of Pierantoni, et al. (Molecular Therapy - Methods & Clinical Development, Volume 2, page 15018, 2015).
Baumhof et. al. and McLellan et al. as evidenced by Kwong et al. are discussed above.
Baumhof et. al. and McLellan et al. as evidenced by Kwong et al. do not teach a vaccine with more than RSV F but Baumhof et. al. does list other RSV proteins as antigens (p. 32, lines 2-5).
	Pierantoni, et al. teach that RSV immunizations with F and M2-1 and N can induce a strong immune response that induces more than just an antibody response leading to a broad neutralizing Ab and T-cell response and that RSV is a leading cause of respiratory disease in infants and the elderly (abstract). 
	One of ordinary skill in the art at the effective time of filing would be motivated to make combination RSV vaccines with other technologies knowing the antigens worked for raising humoral and T-cell responses. One of ordinary skill in the art at the effective time of filing would be able to modify Pierantoni, et al. to a combination of individual proteins because that is the way they are expressed in nature and Pierantoni, et al. makes the F cleavable from the N/M2-1. One of ordinary skill in the art at the effective time of filing would be able to make a kit comprising the formulated lipids with mRNAs that are the lipid nanoparticles. One of ordinary skill in the art at the effective time of filing would be motivated to make combination RSV vaccines to treat the elderly and infants because they are in need of a vaccine to treat respiratory disease.
	Thus, it would be prima facie obvious at the effective time of filing to modify the RSV F vaccine of Baumhof et. al. and McLellan et al. as evidenced by Kwong et al. knowing that knowing that combinations antigen vaccines have been used for RSV and have the expectation of success knowing that the combination resulted in a strong and broad immune response as shown in Pierantoni, et al.

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (WO2018078053A1, Pub. 05/03/2018, Priority 10/26/2016) and McLellan et al. (Science 2013: Vol. 342, Issue 6158, pp. 592-598) as evidenced by Kwong et al. (US10017543) as applied to claims 1, 69-76, 79-84, and 86 above, and further in view of Kwong et al. (US10017543).
Baumhof et. al. and McLellan et al. as evidenced by Kwong et al. are discussed above.
Baumhof et. al. and McLellan et al. as evidenced by Kwong et al. do not teach the limitations of claim 88.
Kwong et al. (US10017543) additional stabilizing mutations including A149C and Y458C (table 11). 

One of ordinary skill in the art at the effective time of filing would have been able to choose other mutations that have the same function of stabilization and modify RSV F to be stable. One of ordinary skill in the art at the effective time of filing would have had the expectation of success knowing that the mutations have the same result to stabilize the RSV F. 
Thus, it would be prima facie obvious at the effective time of filing to modify the RSV F vaccine of Baumhof et. al. and McLellan et al. as evidenced by Kwong et al. knowing that knowing that other mutations can stabilize RSV F and have the expectation of success knowing that the mutations also made stabilized RSV F. 


Conclusion
No claims are allowed.

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648